—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated November 21, 1995, which, after a hearing, suspended the petitioner’s liquor license for 10 days deferred and imposed a $1,000 bond claim.
Adjudged that the petition is granted, on the law, with costs, the determination is annulled, and the charges are dismissed.
We conclude that the determination that the games at issue were illegal gambling devices was not supported by substantial evidence (see, CPLR 7803 [4]; Matter of 996 Green Light Corp. v New York State Liq. Auth., 210 AD2d 414; Matter of Shell Lounge v New York State Liq. Auth., 206 AD2d 536). Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.